UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4761


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC RILEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:06-cr-00072-5)


Submitted:    April 20, 2015                   Decided:    May 18, 2015


Before AGEE and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Debra Kilgore, BURTON KILGORE & BALDWIN, Princeton, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric    Riley    appeals      the     district         court’s    amended    order

revoking his supervised release and sentencing him to 14 months

of imprisonment and 12 months of supervised release.                               Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but    questioning      whether      the   district          court   plainly    erred    in

revoking      Riley’s    term   of    supervised         release      and    whether    the

revocation sentence is plainly unreasonable.                         Riley was advised

of his right to file a pro se supplemental brief, but he has not

filed one.      We affirm in part and dismiss in part.

       During the pendency of this appeal, Riley’s prison term

ended, and he began serving his new term of supervised release.

We may address sua sponte “whether we are presented with a live

case or controversy . . . since mootness goes to the heart of

the    Article    III    jurisdiction           of     the    courts.”       Friedman’s,

Inc. v.     Dunlap,     290 F.3d 191,       197    (4th   Cir.     2002)   (internal

quotation marks omitted).             Because Riley has already served his

term   of     imprisonment,     there      is     no    longer   a    live   controversy

regarding the length of his confinement.                       Accordingly, counsel’s

challenge to the reasonableness of Riley’s term of imprisonment

is moot.       See United States v. Hardy, 545 F.3d 280, 283-85 (4th

Cir. 2008) (holding that defendant’s release from prison moots



                                             2
appeal    of    revocation       sentence).               However,    because    Riley       is

currently serving the 12-month term of supervised release, we

retain jurisdiction to review the district court’s decisions to

revoke Riley’s supervised release and to impose a new term of

supervised release.

        Counsel questions whether the district court plainly erred

by    failing    to    explicitly        inquire      whether      Riley’s     plea    of    no

contest    to    the    supervised        release         violation    was   knowing        and

voluntary.           Because   Riley      did       not    raise     this   issue     in    the

district court, our review is for plain error.                          See Henderson v.

United States, 133 S. Ct. 1121, 1126-27 (2013) (explaining plain

error    review).        “A    defendant's           supervised      release    cannot       be

revoked without a full hearing unless the defendant knowingly

and    voluntarily      admits      to    the       allegations      against    [him]       and

waives [his] rights under Rule 32.1 of the Federal Rules of

Criminal Procedure.”            United States v. Farrell, 393 F.3d 498,

500 (4th Cir. 2005).                A knowing and voluntary waiver of the

right to a full revocation hearing may be inferred from the

totality of the circumstances and without a formal colloquy with

the defendant.          Id.; see United States v. Stehl, 665 F.2d 58,

59-60 (4th Cir. 1981) (holding that Federal Rule of Criminal

Procedure       11     “has    no    application            to   [supervised        release]

revocation proceedings”).



                                                3
     After a thorough review of the record, we conclude that the

totality of the circumstances indicate that Riley’s plea of no

contest to the revocation violation was knowing and voluntary.

The court, therefore, did not err — plainly or otherwise — by

failing    to      explicitly     inquire     into      the    voluntariness    of    the

plea.     We also conclude that Riley’s 12-month term of supervised

release is not plainly unreasonable.                    See United States v. Webb,

738 F.3d 638, 640 (4th Cir. 2013) (“We will affirm a revocation

sentence      if    it   is   within    the       statutory     maximum   and   is    not

plainly unreasonable.” (internal quotation marks omitted)).

     In    accordance         with   Anders,       we   have   reviewed   the   entire

record in this case and have found no meritorious grounds for

appeal.     We therefore dismiss the appeal as moot to the extent

Riley seeks to challenge his 14-month term of imprisonment and

affirm the remainder of the district court’s judgment.                               This

court requires that counsel inform Riley, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Riley requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in   this   court      for   leave    to   withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on Riley.             We dispense with oral argument because the

facts   and     legal      contentions    are      adequately      presented    in    the



                                              4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    5